328 – 550 Burrard Street Vancouver, BC V6C 2B5 P: 604-899-5450 F: 604-484-4710 News Release No. 08-168 December 9, 2008 DEFINITIVE AGREEMENTS FOR 74% DEAL EXECUTED (Vancouver/Johannesburg) Platinum Group Metals Ltd. (“Platinum Group” or the “Company”) (PTM-TSX; PLG-NYSE Alternext U.S. LLC) announces that the Company, Anglo Platinum Limited and Wesizwe Platinum Limited have executed definitive agreements to consolidate and rationalize the Western Bushveld Joint Venture (“WBJV”). Under the terms (See the Company’s September 2, 2008 announcement) Platinum Group will have the right to acquire effective ownership of 74% of WBJV Projects 1 and 3 and Wesizwe will acquire 100% of Project 2 and 26% of Projects 1 and 3. The transactions will become effective upon fulfillment of certain conditions precedent and regulatory approvals including the approval of the Department of Minerals and Energy, Republic of South Africa, for Section 11 transfer of mineral rights pursuant to the Mineral and Petroleum Resources Development Act. Anglo Platinum will vend its 37% interest in the WBJV to Wesizwe for common shares representing a 26.5% interest in Wesizwe. Platinum Group will concurrently acquire a 37% interest in Projects 1 and 3 from Wesizwe in exchange for Platinum Group’s interest in Project 2 valued at R376.9 million (approx. CAD $46 million) and a cash payment of R408.6 million (approx. CAD $50 million). The R408.6 million cash payment to Wesizwe will be due 270 days after the effective date of the transactions and will then be held in escrow to be applied towards Wesizwe’s 26% share of funding for Projects 1 and 3. Should the Company not make all of the required cash payment, its interest in the projects would be reduced by up to approximately 19.2% proportionately to the unpaid balance versus R408.6 million, unless Wesizwe and the Company agree upon an alternative arrangement. R.
